DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Requirement for Information
Examiner acknowledges Applicant’s response to the requirement for information.

Drawings
Examiner withdraws the drawing objection based upon Applicant’s submission of new figure 2.


Admissions in Specification
In ¶ 0022, Applicant states: “Typically, a MOSFET device includes a plurality of trenches 12 extending substantially parallel to one another such that neighboring trenches 12 define a mesa 30.” Examiner understands the word “typically” to mean what is usually done in the art, i.e. known to those of ordinary skill in the art. Based upon this statement the following are considered prior art in figure 1A: trench 12 including a plurality of trenches, sidewall 14, substrate 10, base 13, and mesa 30.
In ¶ 0024, Applicant states: “The method will be described in connection with a single trench 12. However, the fabrication of the recess and trench gate electrode is typically carried out for a plurality of trenches essentially simultaneously.” Examiner understands this to mean that one of ordinary skill in the art knows that they can take a process for a single trench and apply it to multiple trenches, and vice-versa. 

Claim Rejections - 35 USC § 112(a)
Examiner is withdrawing the 35 USC § 112(a) rejections below for the reasons given below.
Regarding claim 4,
Claim 4 requires “wherein the chemical mechanical polishing comprises using a slurry having a polish selectivity of the second insulating layer over the semiconductor substrate of 100 to 1”. Applicant lacks possession of this limitation because Applicant does not disclose what slurry contains a polishing selectivity between silicon oxide, the disclosed second insulating layer, and silicon, the disclosed semiconductor substrate. Therefore, the disclosure does not reasonable convey to one of ordinary skill in the art that Applicant had possession of the claimed invention.
In the reply filed December 7, 2021, (“Remarks”) Applicant stated “[a] patent need not teach, and preferably omits, what is well known in the art…The concept of selectivity is well-known and well-understood to those having ordinary skill in the art…” Remarks at 11. Examiner understands that Applicant’s position that the slurry of claim 4, and the function of the slurry of claim 4 are obvious to one of ordinary skill in the art.
Based upon Applicant’s statements on page 11 of the Remarks it appears that the entirety of claim 4 would have been obvious to one of ordinary skill in the art when they use a CMP process with a slurry. 
Regarding claim 13,
Claim 13 lacks written description because it requires a comparison to a predetermined depth. One of ordinary skill in the art would not understand based upon the disclosure how to predetermine the predetermined depth. Is there a specific way to determine this predetermined depth, or is it some value that one of ordinary skill in the art get out of the air? Applicant does not disclose the method, e.g. algorithm, for the means of determining the predetermined depth.
In the Remarks at pages 11-12, Applicant states that one of ordinary skill in the art will ascertain what target depth they want, and then continue to repeat the method until the target depth (predetermined depth) is reached. Examiner’s understanding of Applicant’s answer can be analogized to digging a well, or ditch. Where if one will routinely stop digging to check the depth, and then continue digging until the depth is met. This analogy can be extended to drilling a hole in a regular home wall to hang a picture, where one does not want to drill so far that pierce the other side of the wall. Likewise, based upon Applicant’s answer it appears that this is also a routine and conventional in semiconductors because one would not want to “dig”, “trench”, “drill”, or etch the semiconductor so do deep they come out on the other side of the wafer, or they etch past the target point. 
Based upon Applicant’s statements and Examiner’s understanding of these statement it appears that claim 13 would have been obvious to one of ordinary skill in the art to periodically stop the etch process to check how far their recess is from the target, or predetermined, depth.
Regarding claim 14,
Claim 14 requires “adjusting a composition of the wet chemical etch and/or an etching condition responsive to the determined depth.” Applicant does not provide any information for how the composition of the “wet chemical etch and/or an etching condition” are to be adjusted based upon the determined depth. There is no algorithm or series of logical steps to perform this function. Therefore, Applicant lacks possession of this claimed limitation.


Claim Rejections - 35 USC § 112(b)
Examiner withdraws the 35 USC § 112(b) based upon Applicant’s amendment to claim 12.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13,
Claim 13 is indefinite because it requires a comparison to a predetermined depth. This term is indefinite as one of ordinary skill in the art would understand the metes and bounds of the claimed term. What constitutes a predetermined depth?
In the remarks dated December 7, 2021, Applicant states one of ordinary skill in the art would understand what a predetermined depth is. Examiner respectfully disagrees. The term predetermined depth as claimed includes a zero depth. If it is a zero depth, then is the entire etching process optional. Further, the term predetermined depth can include a depth greater than the thickness of the substrate. What happens when one can never approach the predetermined depth. Thus, the claim is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-9, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tsai et al. (US 2008/0150013 A1) (“Tai”).
Regarding claim 1, Tai teaches at least in figures 3A-3J:
forming a trench (209) in a first major surface of a semiconductor substrate (205/210), 
the trench (209) having a base (bottom of 209) and a side wall (sides of 209) extending from the base to the first major surface (209 extends the bottom of 209 to the top of 210) ; 
forming a first insulating layer (212) on the base and the side wall of the trench (212 is so located); 
inserting a first conductive material (225) into the trench (209) that at least partially covers the first insulation layer (225 covers 215 and 220 portions of 212) to form a field plate in a lower portion of the trench (this is so formed); 
applying a second insulating layer (230/230’) to the first major surface (top of 210) and the trench (219) such that the second insulating layer fills (230/230’) the trench and covers the conductive material (230/230’fills the trench and covers 225); 
removing the second insulating layer (230/230’) from the first major surface (top of 210, see figure 3F’ where 230/ is removed from the top of 210); 
partially removing the second insulating layer from the trench by wet chemical etching and forming a recess for a gate electrode in the second insulating layer in the trench (figures 3E-3F’, and ¶ 0019, where 230’ is removed from 209 by wet etch, and in figure 3H 240 is formed), and
wherein the second insulating layer (230/230’) is selectively removed (figure 3E’, where 230’’ is formed over the entire surface of the substrate; figure 3F’, where 230 is selectively removed from parts of the surface of the substrate) and the first major surface of the semiconductor substrate (surface of 210) acts as an etch stop (first the claim does not require that all of the second insulator layer is removed from the surface of the substrate. Therefore, some material of the second insulating layer may remain on the surface of the substrate. Second, the claims only requires the surface of the substrate to act as an etch stop. Since the substrate of the prior art is the same type of substrate disclosed it should act, or behave, or have the characteristic, as claimed. Which is to say the surface of the semiconductor substrate can act as an etch stop. Additionally, since the substrate is the same type as disclosed by Applicant it should stop the etch process. Therefore, it is inherent/obvious that the substrate of the prior art will act like an etch stop.)
Regarding claim 3, Tai teaches at least in figures 3A-3J:
wherein the second insulating layer (230/230’) is selectively removed by chemical mechanical polishing (¶ 0019, where CMP can be used).
Regarding claim 5, Tai teaches at least in figures 3A-3J:
wherein the second insulating layer (230/230’) is applied using High Density Plasma deposition (¶ 0019, where HDP can be used). 
Regarding claim 6, Tai teaches at least in figures 3A-3J:
wherein the partially removing of the second insulating layer (230/230’) from the trench by wet chemical etching (¶ 0019, where wet etching can be used) comprises (detailed below)
exposing semiconductor material at the side wall of the trench above the first conductive material (figures 3E’ and 3F’ where 230’ and 220’ is removed from the sidewall of 219 by wet etch, and 235 is then grown in its place), 
the first conductive material (225) being covered by the second insulating material; (230’, see figure 3F’).
Regarding claim 7, Tai teaches at least in figures 3A-3J:
forming a third insulating layer on the exposed side wall (235), and 
inserting a second conductive material into the recess to form a gate electrode in an upper portion of the trench (240, see figure 3H).
Regarding claim 8, Tai teaches at least in figures 3A-3J:
wherein the inserting the first conductive material comprises (detailed below): 
filling the trench with the first conductive material and applying the first conductive material over the first major surface, and removing the first conductive material from the first major surface and from an upper portion of the trench to form the field plate in the lower portion of the trench (¶ 0018, where 225 is formed in the trench and over the entire device and then etched back to form 225 in the trench as shown in figure 3D).
Regarding claim 9, Tai teaches at least in figures 3A-3J:
wherein after the formation of the field plate (225), 
the first insulating layer is removed from the side wall at an upper portion of the trench to expose the semiconductor material of the semiconductor substrate (this is shown in figure 3E).
Regarding claim 13, Tai teaches at least in figures 3A-3J:
determining a depth dr1 of the recess (looking at Tsai one can make this determination); 
comparing the determined depth dr1 to a predetermined depth dr (looking at Tsai in one’s mind one has made the comparison to what they determined to what they had thought about before), and 
further removing the second insulating layer (230/230’) using wet chemical etching (¶ 0019) and increasing the depth of the recess (using the process of Tsai one can increase or decrease the recess based upon the wet etching step).
Regarding claim 15, 
Claim 15 is an amalgamation of claims 1, 7, and 11-12. Therefore, claim 15 is rejected for the same reasons.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tsai, in light of evidentiary reference Brown (US 6,030,896) (“Brown”). See MPEP 2131.01 (II).
Regarding claim 10, Tai teaches at least in figures 3A-3J:
wherein the first insulating layer (212) and the second insulating layer (230/230’) each comprise silicon oxide (¶ 0017, where 212 is formed by HDP oxide; ¶ 0019, where 230/230; are formed by HDP oxice), the semiconductor substrate comprises silicon (¶ 0017, where the substrate is silicon) and the first conductive material (225) comprises polysilicon (¶ 0018, where 225 is Si).

Tai does not teach
That HDP oxide is silicon oxide.

Brown evidences:
That one of ordinary skill in the art would not that the oxide formed by the process of HDP oxide is silicon oxide. Col. 4 at lines 5-18.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tsai, in light of evidentiary reference Pan et al. (US 2016/0315053 A1) (“Pan”) by means of incorporated reference Baliga (US 5,998,833) (“Baliga”). See MPEP 2131.01 (II).
Regarding claim 11, Tai teaches at least in figures 2-3J:
forming a body region (160) of a second conductivity type (¶ 0016, where 160 is p-type) by implantation of dopants into the first major surface of the semiconductor substrate (105/110/160), and 
forming a source region (170) on the body region (160).

Tsai does not teach that part of the substrate is doped n-type, and thus does not teach
 the body region (160)  forming a pn junction with the semiconductor material of the semiconductor substrate at a depth dpn from the first major surface,.

Pan teaches:
That in a device substantially similar to Tsai that the region 110 in figure 2 of Tsai would be doped n-type. This is shown in figure 1A of Pan as referenced to Baliga in ¶ 0007 of Pan. 
Figure 3 of Baliga is the same as figure 1A of Pan. Baliga teaches that element 112 of figure 3 is a drift layer of n-type conductivity. Col. 6 at lines 41-62. 	
Therefore Pan by means of incorporated reference Baliga show that one of ordinary skill in the art looking at figure 2 of Tsai, and the incorporated teachings of Tsai would not that region 110 of figure 2 of Tsai would be a n-type drift region. This is because the device shown in figure 2 of Tsai is known to one of ordinary skill in the art as evidenced by Pan and Baliga, and knowing this device one of ordinary skill in the art would know that 110 will be a drift region with different conductivity than the body region.

Based upon this,
the body region (Tsai 160) forming a pn junction with the semiconductor material (Tsai 110) of the semiconductor substrate (Tsai 105/110/160) at a depth dpn from the first major surface (depth of region 110 from the top of 110).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai.
Regarding claim 4, 
wherein the chemical mechanical polishing comprises using a slurry having an polish selectivity of the second insulating layer over the semiconductor substrate of 100 to 1 (based upon Applicant’s lack of disclosing any new slurry, and based upon the fact that the CMP process is a well-known, routine, and conventional process in semiconductors, it would have been obvious to one of skill in the art to choose a slurry that would accomplish the functions as disclosed in Tsai. Thus, this limitation would have been obvious based upon the knowledge of one of ordinary skill in the art. 
Regarding claim 12, Tai teaches at least in figures 2-3J:
Further comprising form[ing] a gate electrode in an upper portion of the trench (figure 3H element 240), 
wherein the gate electrode (240) has a depth dg (240 has a depth), and 
a variation in the difference between the depth dpn (depth of 245), and depth dg of the recess (240 has a depth) is less than 8% of dg (figure 3I and 3J show that the depth are substantially similar. Therefore, it would have been obvious to one of ordinary skill in the art that they could be less than 8% apart based upon the teachings of Tsai.).
Response to Arguments
Applicant's arguments filed December 7, 2021 have been fully considered but they are not persuasive. 
Applicant contends the prior art does not teach the surface of the substrate stops the etching process. 
While this may, or may not, be true, the claim does not require the surface of the substrate. All the claim requires is that the surface of the substrate act as an etch stop. For the reasons given in the rejection above, the surface of the substrate because it is a similar semiconductor substrate to Applicant’s disclosed semiconductor substrate it can act like an etch stop. If Applicant wants the surface of the semiconductor substrate to actually function as an etch stop then Applicant will have to claim the required amount of surface of the semiconductor is free of any other material so that the semiconductor substrate can actually function as an etch stop. As it stands now, the claim allows for the surface of the semiconductor substrate to act as an etch stop while still having the entire surface of the semiconductor substrate covered by another material.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822